15‐3221‐cr 
     United States v. Garelli 
      
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 3rd day of October, two thousand sixteen. 
 4    
 5         PRESENT:  PIERRE N. LEVAL,   
 6                          RAYMOND J. LOHIER, JR., 
 7                                  Circuit Judges, 
 8                          EDWARD R. KORMAN, 
 9                                  District Judge.*          
10         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11         UNITED STATES OF AMERICA, 
12          
13                                          Appellee, 
14                                   
15                                  v.                                                   No. 15‐3221‐cr 
16                                                                                    
17         JASON PAUL GARELLI, 
18    
19                                          Defendant‐Appellant.** 
20         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21          

     * The Honorable Edward R. Korman, United States District Court for the Eastern 
     District of New York, sitting by designation. 
     ** The Clerk of Court is directed to amend the case caption as set forth above. 
                                                     1
 1         FOR APPELLEE:                             MICHAEL P. DRESCHER (Gregory L. 
 2                                                   Waples, on the brief), Assistant United 
 3                                                   States Attorneys, for Eric S. Miller, 
 4                                                   United States Attorney for the 
 5                                                   District of Vermont, Burlington, VT 
 6    
 7               FOR DEFENDANT‐APPELLANT:            DAVID J. WILLIAMS, Jarvis, McArthur 
 8                                                   & Williams, LLC, Burlington, VT 
 9          
10         Appeal from a judgment of the United States District Court for the District 

11   of Vermont (J. Garvan Murtha, Judge). 

12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

13   ADJUDGED, AND DECREED that the judgment is AFFIRMED. 

14         Defendant‐appellant  Jason  Paul  Garelli  appeals  a  September  29,  2015 

15   judgment of the District Court (Murtha, J.) convicting him, after a guilty plea, of 

16   one  count  of  conspiracy  to  distribute  oxycodone  and  one  kilogram  or  more  of 

17   heroin in violation of 21 U.S.C. §§ 846, 841(a)(l) and 841(b)(l)(A).    We assume the 

18   parties’ familiarity with the facts and record of the prior proceedings, to which we 

19   refer only as necessary to explain our decision to affirm. 

20         On appeal, Garelli challenges the District Court’s decision not to redact 

21   findings in his pre‐sentence report that he possessed firearms in furtherance of a 

22   drug conspiracy.    But there is no dispute that Garelli possessed firearms within 

23   the residence from which he distributed oxycodone.    Further, the District Court 


                                                 2
 1   was entitled to credit testimony that Garelli sent a co‐conspirator to purchase a 

 2   gun and used firearms to practice protecting his drug business from law 

 3   enforcement.    Joint App’x 84–85, 103–05.    Because Garelli did not demonstrate 

 4   that it was “clearly improbable that the weapon was connected to the drug 

 5   offense,” United States v. Smythe, 363 F.3d 127, 128 (2d Cir. 2004) (quoting U.S. 

 6   Sentencing Guidelines § 2D1.1 cmt. n.11), the District Court’s judgment was not in 

 7   error.     

 8           We have considered all of Garelli’s remaining arguments and conclude that 

 9   they are without merit.    For the foregoing reasons, the judgment is AFFIRMED. 

10                                         FOR THE COURT: 
11                                         Catherine O=Hagan Wolfe, Clerk of Court 




                                              3